Case 3:19-cv-03079-TLB Document 27 Filed 02/08/21 Page 1 of 2 PagelD #: 1159

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

BILINDA R. OLIVER PLAINTIFF
V. CASE NO. 3:19-CV-3079

ANDREW M. SAUL, Commissioner

Social Security Administration DEFENDANT

ORDER ON FEES

Pending now before this Court is Plaintiffs Motion for Attorney Fees Under the
Equal Access to Justice Act (“EAJA”). (Doc. 24). The Defendant has filed a reports:
and the matter is now ripe for resolution. (Doc. 26).

On January 29, 2021, Plaintiff filed a motion for attorney’s fees and costs under 28
U.S.C. § 2412, the Equal Access to Justice Act (hereinafter “EAJA”), requesting
$6,188.29. This total represents 1.30 attorney hours in 2019 at an hourly rate of $202.08,
27.20 attorney hours in 2020 at $207.10 per hour, and 1.40 attorney hours in 2021 at a
rate of $208.91 per hour. (Doc. 24-2). On February 5, 2021, the Defendant filed a
response voicing no objections to Plaintiffs request for fees. (Doc. 26).

The Court concludes that Plaintiff is entitled to a fee award in this case, as she is
the prevailing party, the government's decision to deny benefits was not “substantially
justified,” the hourly rate requested for both attorney and paralegal hours does not exceed
the CPI for either year in question, and the time asserted to have been spent in the
representation of the Plaintiff before the district court is reasonable. See Jackson v.
Bowen, 807 F.2d 127, 128 (8th Cir. 1986) (burden is on the Commissioner to show

substantial justification for the government's denial of benefits); Johnson v. Sullivan, 919
Case 3:19-cv-03079-TLB Document 27 Filed 02/08/21 Page 2 of 2 PagelD #: 1160

F.2d 503 (8th Cir. 1990) (the hourly rate may be increased when there is “uncontested
proof of an increase in the cost of living sufficient to justify hourly attorney’s fees of more
than $75.00 an hour); and, Hensley v. Eckerhart, 461 U.S. 424, 430 (1983) (in determining
reasonableness, court looks at time and labor required; the difficulty of questions
involved; the skill required to handle the problems presented; the attorney’s experience,
ability, and reputation; the benefits resulting to the client from the services; the customary
fee for similar services; the contingency or certainty of compensation; the results
obtained; and, the amount involved). Accordingly, Plaintiff shall receive an attorney’s fee
award in the amount of $6,188.29.

Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596 (2010), the EAJA fee award should
be made payable to Plaintiff. As a matter of practice, however, an EAJA fee made
payable to Plaintiff may properly be mailed to Plaintiff's counsel.

The parties are reminded that, in order to prevent double recovery by counsel for
the Plaintiff, the award herein under the EAJA will be taken into account at such time as

a reasonable fee is determined pursuant to 42 U.S.C. § 406.

   

IT IS SO ORDERED on this , 2021.

 

 
